Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 7, 10-21 have been reviewed and are addressed below. Claim 3, 5, 6, 8 and 9 has been previously cancelled.
 
Response to Arguments/Amendments
Applicant amendments filed on 3-8-21 has been entered and are addressed below.
Applicant argues that the amended claims overcome the abstract idea, specifically, Applicant argues that the abstract idea is integrated into a practical application similar to claim 1 of Example 42. Examiner respectfully disagrees. Unlike example 42 where it automatically generates a message where never updated information is stored and transmitting the message to all of the user, the instant claim merely generated for display the plurality of predefined outcomes for the patient, it does not transmit network wide the updated messages in real time, the instant claim is sent to one or more computing devices of the one or more clinicians.
Applicant argue that the claims provide significantly more than just the abstract idea by including inventive step in a non-conventional, and non-generic arrangement of additional elements. Examiner respectfully disagree. The elements that the applicant 
Applicant argues that the claims provide significantly more than just the abstract idea including an inventive step on a non-conventional and non-generic arrangement of additional elements. Examiner respectfully disagrees. The elements argued by the applicant is identified as abstract idea. The additional elements that were identified as per applicant’s own specifications are performing, merely executes the abstract idea. Applicant’s own specifications in paragraph 21 recites “present invention might be described in the general context of computer-executable instructions, such as program modules, being executed by a computer.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7, 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4, 7, 10-21 are drawn to a method and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 7, 16 recite converts the received data from the disparate formats to weights in a standard format by assigning weights to each physiologic component by randomly assigning cut-points that define intervals for each physiologic 
The recited limitations, as drafted, under their broadest reasonable interpretation, converting data received and assigning cut points, randomly assigning weights, evaluating the cut points with the associated weight, summing the weights assigned, predicting based on determined pSIS, update the weights and determines an updated pSIS, determining the patient’s physiology is worsening, sending a signal to one more clinicians associated with the patient. If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “receiving 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of communicating through a computer network with one or more remote computing devices, the weights and the pSIS are stored in a data store and a first signal including the pSIS is automatically sent through the computer network to the one or more computing devices of the one or more clinicians, receiving data…. and generating for display…, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional 
- paragraph 21, that “present invention might be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Exemplary program modules comprise routines, programs, objects, components, and data structures that perform particular tasks or implement particular abstract data types. The present invention might be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules might be located in association with local and/or remote computer storage media (e.g., memory storage devices)”.  Additionally in paragraph 20 recites “present invention might be operational with numerous other purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above-mentioned systems or devices, and the like”. 
-Paragraph 34 recites “general, pSIS engine 210 is configured to determine a pSIS for a patient admitted to an acute care facility. As shown in FIG. 2, pSIS engine 210 includes, in various embodiments, receiving module 212, weight module 214, determining module 216, additional data module 218, update module 220, and prediction module 222”.

The claims recite the additional element of communicating through a computer network with one or more remote computing devices, receiving data…. and generating for display…, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2, 4, 10-15, 17-21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626